DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim(s) 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a method for forming an object by additive manufacturing as claimed is deemed novel and non-obvious is that while Ishida (US 2017/0106444 A1), a close prior art, teaches a method of forming an object by additive manufacturing by consecutively providing a plurality of layers of building material, and selectively curing one or more pixels of each of the layers during printing thereof comprising providing a first layer of a first building material onto a support surface or a preceding layer
and selectively exposing, in accordance with layer data, one or more pixels in the first layer to a dose of radiation, a further prior art search does not teach or suggest wherein the method further comprises identifying, based on the layer data, one or more contour pixels in the first layer that coincide with a contour of a featured region of a subsequent second layer, the featured region of the second layer to be provided using a second building material different from the first building material, and increasing, prior to said selectively exposing, a radiation dose for the identified contour pixels and, wherein the selectively exposing includes exposing the one or more contour pixels using the increased radiation dose.
 Claim(s) 2-7 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 8-16 directed to an invention non-elected without traverse.  Accordingly, claim(s) 8-16 been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EL-SIBLANI (EP-2052693-B1) - discloses varying the radiation dose depending on the composition in the layer or previous layers ([0014], [0015], and [0047]) but does not consider varying the energy in accordance with the composition of a second layer to be provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                           


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743